Exhibit 10.22

INSTALLED BUILDING PRODUCTS, INC.

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

INSTALLED BUILDING PRODUCTS, INC.

2014 OMNIBUS INCENTIVE PLAN

This RESTRICTED STOCK AGREEMENT (“Agreement”) is effective as of [•], 2015 by
and between Installed Building Products, Inc., a Delaware corporation (the
“Company”), and [•] (the “Participant”).

Terms and Conditions

The Committee hereby grants to the Participant as an Eligible Employee of the
Company or any of its Affiliates, as of [•], 2015 (the “Grant Date”), pursuant
to the Installed Building Products, Inc. 2014 Omnibus Incentive Plan, as it may
be amended from time to time (the “Plan”), the number of shares of the Company’s
Common Stock set forth in Section 1 below. Except as otherwise indicated, any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan. A copy of the Plan has been delivered to the Participant.
By signing and returning this Agreement, the Participant acknowledges having
received and read a copy of the Plan and agrees to comply with the Plan, this
Agreement and all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1. Grant of Shares. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective as of the Grant Date, the
Company hereby awards to the Participant [•] shares of its Common Stock. Such
shares are subject to certain restrictions set forth in Section 2 hereof, which
restrictions shall lapse at the times provided under Section 2(b) hereof. For
the period during which such restrictions are in effect, the shares of Common
Stock subject to such restrictions are referred to herein as the “Restricted
Stock.” The Restricted Stock, in the sole discretion of the Committee, shall be
evidenced by a certificate or be credited to a book entry account maintained by
the Company (or its designee) on behalf of the Participant and such certificate
or book entry (as applicable) shall be noted appropriately to record the
restrictions on the Restricted Stock imposed hereby.

2. Restricted Stock.

(a) Rights as a Stockholder. Prior to the time the Restricted Stock is fully
vested hereunder, (i) the Participant shall have no right to tender shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“dividends”) on shares of Restricted Stock shall be withheld, in each case,
while the Restricted Stock is subject to restrictions, and (iii) in no event
shall dividends or other distributions payable thereunder be paid unless and
until the shares of Restricted Stock to which they relate no longer are subject
to a risk of forfeiture. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company’s records for purposes of the Plan and
shall not accrue interest. Such dividends shall be paid to the Participant in
the same form as paid on the Common Stock upon the lapse of the restrictions.



--------------------------------------------------------------------------------

(b) Vesting. The Restricted Stock shall vest and cease to be Restricted Stock
(but will remain subject to the terms of this Agreement and the Plan)
[NON-SECTION 16 EMPLOYEES: on the first anniversary of the Grant Date] [SECTION
16 OFFICERS: in three equal installments on each of the first, second and third
anniversaries of the Grant Date], provided that the Participant has not
experienced a Termination prior to the applicable vesting date(s). There shall
be no proportionate or partial vesting in the periods prior to the applicable
vesting date(s) and all vesting shall occur only on the applicable vesting
date(s).

(c) Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested Restricted Stock immediately upon the
Participant’s Termination for any reason.

(d) Section 83(b). If the Participant properly elects (as permitted by section
83(b) of the Code) within thirty (30) days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of such Restricted Stock, the Participant shall
deliver to the Company a signed copy of such election promptly after the making
of such election, and shall pay to the Company or make arrangements satisfactory
to the Company to pay to the Company upon such election, any federal, state,
local or other taxes of any kind that the Company is required to withhold with
respect to the Restricted Stock. The Participant acknowledges that it is his or
her sole responsibility, and not the Company’s, to file timely and properly the
election under section 83(b) of the Code and any corresponding provisions of
state tax laws if he or she elects to utilize such election.

(e) Certificates. If, after the Grant Date, certificates are issued with respect
to the shares of Restricted Stock, such issuance and delivery of certificates
shall be made in accordance with the applicable terms of the Plan.

3. Detrimental Activity.

(a) The provisions in the Plan regarding Detrimental Activity shall apply to the
Restricted Stock as provided herein. In the event the Participant engages in
Detrimental Activity prior to, or during the one year period after, any vesting
of the Restricted Stock, the Committee may direct (at any time within one year
after such engagement in Detrimental Activity) that all unvested Restricted
Stock shall be immediately forfeited and that the Participant pay over to the
Company an amount equal to the Fair Market Value as of the vesting date(s) of
any Restricted Stock that had vested in the period referred to above.

(b) The Participant acknowledges and agrees that the restrictions herein and in
the Plan regarding Detrimental Activity are necessary for the protection of the
business and goodwill of the Company and its Affiliates, and are considered by
the Participant to be reasonable for such purposes. Without intending to limit
the legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in

 

2



--------------------------------------------------------------------------------

Detrimental Activity will cause the Company and its Affiliates material
irreparable injury for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such activity or threat thereof, the Company shall be entitled, in
addition to the remedies provided under the Plan, to obtain from any court of
competent jurisdiction a temporary restraining order or a preliminary or
permanent injunction restraining the Participant from engaging in Detrimental
Activity or such other relief as may be required to specifically enforce any of
the covenants in the Plan and this Agreement without the necessity of posting a
bond, and in the case of a temporary restraining order or a preliminary
injunction, without having to prove special damages.

4. Certain Legal Restrictions. The Plan, this Agreement, the granting and
vesting of the Restricted Stock, and any obligations of the Company under the
Plan and this Agreement, shall be subject to all applicable federal, state and
local laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Common Stock is listed.

5. Change in Control. The provisions in the Plan regarding Change in Control
shall apply to the Restricted Stock.

6. Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Agreement and the Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock,
payment by the Participant of, any federal, state or local taxes required by law
to be withheld.

7. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms set forth in the Plan, the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.

8. Recoupment Policy. The Participant acknowledges and agrees that the
Restricted Stock shall be subject to the terms and provisions of any “clawback”
or recoupment policy that may be adopted by the Company from time to time or as
may be required by any applicable law (including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and rules and
regulations thereunder).

9. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.

10. Notices. Any notice or communication given hereunder shall be in writing or
by electronic means as set forth in Section 14 below and, if in writing, shall
be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):

 

3



--------------------------------------------------------------------------------

If to the Company, to:

Installed Building Products, Inc.

495 South High Street, Suite 50

Columbus, OH 43215

Attention: General Counsel and Secretary

If to the Participant, to the address on file with the Company.

11. No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company or any of its Affiliates to terminate the Participant’s
employment at any time, with or without Cause, or shall be deemed to create any
rights to employment or continued employment. The rights and obligations arising
under this Agreement are not intended to and do not affect the Participant’s
employment relationship that otherwise exists between the Participant and the
Company or any of its Affiliates, whether such employment relationship is
at-will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Participant and the Company or any of its Affiliates; to the extent there is a
conflict between this Agreement and such an employment contract, the employment
contract shall govern and take priority.

12. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

13. Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

14. Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this grant of Restricted Stock and any
other grants offered by the Company, including, without limitation,
prospectuses, grant notifications, account statements, annual or quarterly
reports, and other communications. The Participant further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.

 

4



--------------------------------------------------------------------------------

15. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

16. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

17. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name: Title:

 

PARTICIPANT By:

 

Name:

 

6